Case 8:20-cv-02934-TJC-CPT Document 26 Filed 01/07/21 Page 1 of 5 PageID 1400




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION


   MICHAEL KIM, an individual,

         Plaintiff,

   v.                                           Case No. 8:20-cv-2934-T-35CPT

   THE TWELFTH JUDICIAL
   CIRCUIT COURT, HUNTER W.
   CARROLL, an individual,
   MICHAEL MORGAN, an
   individual, WESTWATER
   CONSTRUCTION INC., a Florida
   corporation, MARK S. MILLER, an
   individual, SHIRIN M. VESELY, an
   individual, SADDLE OAK
   ESTATES COMMUNITY
   ASSOCIATION, INC., a Florida
   corporation, PAVEL BALCAR, an
   individual, inclusive, STATE OF
   FLORIDA, ATTORNEY GENERAL,
   STATE OF FLORIDA, ASHLEY
   MOODY, an individual,
   SAMANTHA-JOSEPHINE BAKER,
   an individual, UNITED STATES
   DISTRICT COURT FOR THE
   MIDDLE DISTRICT OF FLORIDA,
   Tampa Division, UNITED STATES
   BANKRUPTCY COURT FOR THE
   MIDDLE DISTRICT OF FLORIDA,
   Tampa Division, UNITED STATES
   OF AMERICA, and MARY S.
   SCRIVEN, an individual, inclusive,

         Defendants.
Case 8:20-cv-02934-TJC-CPT Document 26 Filed 01/07/21 Page 2 of 5 PageID 1401




   MICHAEL KIM, an individual,

         Plaintiff,

   v.                                            Case No. 8:20-cv-3041-T-36AAS

   UNITED STATES DISTRICT
   COURT FOR THE MIDDLE
   DISTRICT OF FLORIDA, UNITED
   STATES BANKRUPTCY COURT
   FOR THE MIDDLE DISTRICT OF
   FLORIDA, UNITED STATES OF
   AMERICA, MARY S. SCRIVEN, an
   individual, ASHLEY MOODY, an
   individual, SAMANTHA-
   JOSEPHINE BAKER, an
   individual, and HUNTER
   CARROLL, an individual,

         Defendants.



                                     ORDER

         These cases are before the Court on referral to the undersigned as Chief

   Judge from the assigned district judges who have recused themselves and

   request that the cases be reassigned to another judge. See Orders, Doc. 21 in

   Case No. 8:20-cv-2934 and Doc. 18 in Case No. 8:20-cv-3041. Both lawsuits are

   ad hominem attacks by pro se plaintiff Michael Kim against anyone and

   everyone associated with his underlying legal issues, including federal judges,

   a state court judge, the entire Twelfth Judicial Circuit, Florida’s attorney

   general, the entire Middle District of Florida, the Bankruptcy Court, the United




                                          2
Case 8:20-cv-02934-TJC-CPT Document 26 Filed 01/07/21 Page 3 of 5 PageID 1402




   States, and anyone else Kim deems to have played any role in his legal troubles.

   Because Kim’s tactics involve suing any judge who rules against him, 1 the

   undersigned declines to ask yet another judge to become a target and likely new

   defendant in this frivolous and vexatious litigation and will instead assign both

   cases to himself. Kim’s attempts to prolong litigation by suing every judge

   need not be tolerated. See, e.g., Gullett-El v. Corrigan et al., No. 3:17-cv-881-

   J-32JBT (M.D. Fla. August 1, 2017) (Doc. 6); Cuyler v. Presnell, No. 6:11-cv-

   623-Orl-22DAB (M.D. Fla. July 8, 2011) (Doc. 9 at 2 ¶ 2) (“The Court will not

   further enable the Plaintiffs in their abusive strategy of judge-shopping. Under

   these unique circumstances, the undersigned judge determines that her recusal

   is unwarranted.”).

         Further, having now reviewed these complaints, they are both due to be

   dismissed in their entirety.     The named judges enjoy absolute judicial

   immunity for acts in their role as judges, see, e.g., McCree v. Griffin, No. 19-

   14646-A, 2020 WL 2632329, at *1 (11th Cir. May 20, 2020), and the allegations

   against the other defendants, as pleaded, are frivolous. See, e.g., Mallard v.


         1  For example, on October 22, 2020 in Kim v. McEwen, et al., No. 8:20-cv-
   2225-T-02TGW, the Honorable William F. Jung dismissed a lawsuit filed by
   Kim against a bankruptcy judge and a state court judge on the basis of absolute
   judicial immunity. See Order, Doc. 48, in No. 8:20-cv-2225-T-03TGW. Kim
   then proceeded to sue Judge Jung, among others, in Kim v. United States, et
   al., No. 8:20-cv-2791-T-60AAS. The Honorable Thomas P. Barber dismissed
   the suit against Judge Jung (and the bankruptcy judge named again) based on
   judicial immunity. See Order, Doc. 3, in No. 8:20-cv-2791-T-60AAS.


                                          3
Case 8:20-cv-02934-TJC-CPT Document 26 Filed 01/07/21 Page 4 of 5 PageID 1403




   U.S. Dist. Court, 490 U.S. 296, 307-08 (1989); Cuyler v. Aurora Loan Servs.,

   LLC, No. 12-11824, et al., 2012 WL 10488184, at *2 (11th Cir. Dec. 3, 2012)

   (explaining that, notwithstanding the payment of any filing fee, “a district court

   has the inherent authority to dismiss a patently frivolous complaint”). 2

   Moreover, although the Court would ordinarily allow a plaintiff (especially one

   proceeding pro se) at least one opportunity to amend a complaint in an attempt

   to state a claim, it need not do so where such attempt would be futile. See, e.g.,

   McCree, 2020 WL 2632329, at *1. Such is the case here—the two complaints

   before the Court are consistent with Kim’s history of vexatious and frivolous

   litigation and further judicial resources need not be diverted to Kim’s attempt

   to abuse the judicial process.3

         Accordingly, it is hereby

         ORDERED:

         1. The Clerk is directed to reassign both of these cases to the

             undersigned.

         2. These cases are DISMISSED with prejudice.




         2 It may be that at one time Kim had a real complaint against some party,
   but these lawsuits, as constituted, are frivolous.
         3 As further evidence of Kim’s abuse of process, Kim obtained the home
   address of one of the judges named in the complaint and had a process server
   serve the judge at home. This presents an obvious judicial security issue.


                                           4
Case 8:20-cv-02934-TJC-CPT Document 26 Filed 01/07/21 Page 5 of 5 PageID 1404




         3. The Clerk shall terminate all pending motions and deadlines and shall

             close the files.

         DONE AND ORDERED in Jacksonville, Florida this 7th day of

   January, 2021.




   tnm/s
   Copies:

   Honorable Mary S. Scriven
   United States District Judge

   Honorable Charlene Edwards Honeywell
   United States District Judge

   Counsel of record

   Pro se Plaintiff




                                         5
